 1
 2
 3
 4
 5
 6
 7
                         UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11    YOLANDA MARTINEZ,                                Case No. CV 17-08816-GW-JEM
12.                                Plaintiff,
                                                       J UDGMENT
13                 v.
14    ANDREW M. SAUL, Commissioner of
      Social Security Administration,
15
                                   Defendant.
16
17          I n accordance with the Order Accepting Findings and Recommendations of United
18    States Magistrate Judge filed concurrently herewith,
19          IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social Security
20    is AFFIRMED and this action is DISMISSED with prejudice.
21
                   ~;                                                  ,: ,
22    DATED:      ~"~'tiC~./; Z.~, ~ ~~ cv`                      c~` ~~': ~~~-z--~~._
                                                                     GEORGE H. WU
23                                                           UNITED STATES DISTRICT JUDGE
24
25
26
27
28
